El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, -emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho y de derecho prein-sertos.
Considerando: que estando como está obligado el Ayunta-miento de Comerío á pagar al dé Caguas el débito carcelario que se le reclama, debe efectuarse ese pago en la forma que previene la Ley Municipal vigente.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, que dictó el Tribunal de Distrito de San Juan en 29 de Agosto del año próximo pasado, entendién-dose modificada en el sentido de que para el pago del débito carcelario reclamado, debe procederse en* la forma que previene la Ley Municipal citada.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras, Sulzbacher y MacLeary.